                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


    LASERMASTER INTERNATIONAL
    INC.,
                                                              Civil Action No. 15-7614 (CCC)
                     Plaintiff,
                                                                 OPINION AND ORDER
            v.

    THE NETHERLANDS INSURANCE
    COMPANY,

                     Defendants.


CLARK, Magistrate Judge

           THIS MATTER comes before the Court on a motion by Defendant the Netherlands

Insurance Company (“Defendant” or the “Netherlands”) for leave to file an Amended Answer

asserting three additional separate defenses [ECF No. 52-1]. Plaintiff Lasermaster International

Inc. (“Plaintiff” or “Lasermaster”) opposes Defendant’s motion [ECF No. 58-1]. The Court fully

reviewed the parties’ written submissions and considers Defendant’s motion without oral argument

pursuant to L. Civ. R. 78.1(b). For the reasons set forth below, Defendant’s Motion to Amend is

DENIED.

      I.         BACKGROUND

                 A. Factual Background and Procedural History

           Because the Court’s previous Opinion and Order in this matter lays forth the full

background and procedural history of this case, the Court recites only the relevant facts pertaining
                             1
to the present motion.            On October 20, 2015, Lasermaster filed its Complaint in this matter




1
    See Opinion and Order, ECF No. 50.

                                                      1
alleging, inter alia, that Defendant had constructively denied its insurance claim. See Compl. ¶ 25.

In its Complaint, Lasermaster alleges breach of contract for business income loss (Count I), and

breach of contract for business personal property (Count II). See generally Compl. After multiple

extensions [ECF Nos. 5, 11], Defendant filed its answer on December 18, 2015. ECF No. 13. The

Court then convened a case management conference on February 25, 2016.

       In its original Pretrial Scheduling Order (“Scheduling Order”), the Court ordered that

“[a]ny motion to amend the pleadings must be filed [no] later than 5/13/2016.” ECF No. 16 ¶ 15

(emphasis in original). On four occasions, at the parties’ request, the Court amended deadlines in

the Pretrial Scheduling Order See ECF Nos. 26, 28, 30, 34. While certain dates were amended

based on the Court’s Order, the Court did not modify the deadline for filing motions to amend

pleadings and no request for such a modification was ever submitted by the parties.

       On April 20, 2018, the Court filed its Opinion and Order denying Plaintiff’s motion to

amend its Complaint for failure to demonstrate “good cause.” See ECF No. 50. Plaintiff’s appealed

the Order which is currently pending before the Honorable Claire C. Cecchi. ECF No. 55. On April

27, 2018, almost two years after the deadline to amend, Defendant filed the instant motion to

amend its pleading. ECF No. 52. Plaintiff filed its response to the instant motion, [ECF No. 58-1],

and Defendant filed its reply [ECF No. 61].

           A. The Parties’ Arguments

       Defendant seeks leave to file an Amended Answer pursuant to Federal Rule of Civil

Procedure 15(a) and 16(b) to assert additional policy-based separate defenses. ECF No. 52-1.

Defendant claims there is good cause to amend its pleading beyond the Court’s deadline because

there have been significant discovery developments that have refined Defendant’s understanding

of Plaintiff’s case. Id. at 9. To this point, Defendant contends that Plaintiff’s written discovery and


                                                  2
initial document production were inadequate. Id. at 10-11. Plaintiff supplemented its document

production on November 3, 2017, and again on April 16, 2018. Id. at 11-12. According to

Defendant, this additional discovery has “refined” its understanding of Plaintiff’s claims.

          Plaintiff responds with three points. First, Plaintiff argues that Defendant cannot establish

good cause because Defendant failed to exercise reasonable diligence and act upon knowledge

within its possession at an earlier time. ECF No. 58-1 at 10. Second, Plaintiff argues that it will be

prejudiced because “Plaintiff would be forced to question witnesses on memories that are six to

seven years out of date . . ..” Id. at 12. Finally, Plaintiff argues that the proposed amendment is

futile because it fails as a matter of law. Id. at 15.

          In its reply, Defendant explains that third-party Muir Lake’s and Plaintiff’s supplemental

productions provide “crucial context on the nature of the loss of [Plaintiff’s] business personal

property claim . . ..” ECF No. 61 at 6. Defendant contends that “without this additional information,

the items which comprise Lasermaster’s business personal property claim have been difficult to

understand.” Id. Defendant further asserts that it has been diligent in seeking this additional

information. As such, Defendant argues that the Court should find that good cause exists to grant

its amendments.

    II.      DISCUSSION

          “The threshold issue in resolving a motion to amend is the determination of whether the

motion is governed by Rule 15 or Rule 16 of the Federal Rules of Civil Procedure.” Karlo v.

Pittsburgh Glass Works, LLC, 2011 WL 5170445, at *2 (W.D.Pa. Oct. 31, 2011). Rule 15 states,

in pertinent part, “a party may amend its pleading only with the opposing party’s written consent

or the court’s leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). “Rule 16, on the other hand, requires a party to demonstrate ‘good cause’ prior to the


                                                    3
Court amending its scheduling order.” Karlo, 2011 WL 5170445, at *2 (citing Fed. R. Civ. P.

16(b)(4)). In situations such as the present, where a party seeks to amend “after the deadline for

doing so set by the Court, the movant must satisfy the [good cause standard] of Rule 16 before the

Court will turn to Rule 15.” Id. at *2; see also Dimensional Commc’n, Inc. v. OZ Optics, Ltd., 148

F. App’x 82, 85 (3d Cir. 2005) (instructing that the Third Circuit has adopted a good cause standard

when determining the propriety of a motion to amend after the deadline has elapsed).

           A. Rule 16 Standard

       Federal Rule of Civil Procedure 16 authorizes courts to enter schedules of proceedings.

The pretrial scheduling order allows a court to take “judicial control over a case and to schedule

dates for completion by the parties of the principal pretrial steps.” Harrison Beverage Co. v.

Dribeck Imps., Inc., 133 F.R.D. 463, 469 (D.N.J. Oct. 19, 1990) (quoting Fed. R. Civ. P. 16

advisory committee’s note (1983 Amendment)); see also Newton v. A.C. & S., Inc., 918 F.2d 1121,

1126 (3d Cir. 1990) (stating the purpose of Rule 16 is to provide for judicial control over cases,

streamline proceedings, maximize efficiency of the court system, and actively manage the

timetable of case preparation to expedite speedy and efficient disposition of cases).

       A scheduling order must, among other things, “limit the time to join other parties, amend

the pleadings, complete discovery, and file motions.” Fed. R. Civ. P. 16(b)(3)(A). The requirement

of a deadline for amending pleadings in the pretrial scheduling order “assures that at some point .

. . the pleadings will be fixed.” Fed. R. Civ. P. 16(b) advisory committee’s note (1983

Amendment); see also Harrison, 133 F.R.D. at 469 (“The careful scheme of reasonable framing

and enforcement of scheduling orders for case management would thus be nullified if a party could

inject amended pleadings upon a showing of less than good cause after scheduling deadlines have

expired.”) The burden is on the moving party to show “good cause” for its failure to comply with


                                                 4
the applicable scheduling order, and accordingly, for the Court to allow its proposed amended

pleading. Prince v. Aiellos, No. 09-5429, 2012 WL 1883812, at *6 (D.N.J. May 22, 2012) (quoting

Graham, 271 F.R.D. at 118); see also Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d

57, 84 (3d Cir. 2010) (affirming the trial court’s holding that “Rule 16(b)(4) focuses on the moving

party’s burden to show due diligence”).

       Whether “good cause” exists under Rule 16 hinges to a large extent on the diligence, or

lack thereof, of the moving party. GlobespanVirata, Inc. v. Texas Instruments, Inc., 2005 WL

1638136, at *3 (D.N.J. July 12, 2005) (quoting Rent-A-Ctr. v. Mamaroneck Ave. Corp., 215 F.R.D.

100, 104 (S.D.N.Y. Apr. 9, 2003)). Put succinctly, “[a]bsent diligence, there is no ‘good cause.’”

Chancellor v. Pottsgrove Sch. Dist., 501 F.Supp.2d 695, 702 (E.D.Pa. Aug. 8, 2007); see also Fed.

R. Civ. P. 16(b), advisory committee’s note (1983 Amendment) (“[T]he court may modify the

schedule on a showing of good cause if it cannot reasonably be met despite the diligence of the

party seeking the extension.”)

       When examining a party’s diligence and whether “good cause” exists for granting an

otherwise untimely motion to amend pleadings, courts typically ascertain whether the movant

possessed, or through the exercise of reasonable diligence should have possessed, the knowledge

necessary to file the motion to amend before the deadline expired. See Stallings ex rel. Estate of

Stallings v. IBM Corp., Civ. No. 08-3121, 2009 WL 2905471, at *16 (D.N.J. Sept. 8, 2009)

(denying plaintiffs’ motion to amend because they “had sufficient information to state the proposed

claims well in advance of the Scheduling Order deadline”); Kennedy v. City of Newark, 2011 WL

2669601, at *2 (D.N.J. July 7, 2011) (“The most common basis for finding a lack of good cause is

the party’s knowledge of the potential claim before the deadline to amend has passed.”) If a movant

had the knowledge necessary to file a motion to amend prior to the expiration of the Court’s


                                                 5
deadline set forth in the scheduling order, and if the movant can provide no satisfactory explanation

for the delay, the Court may, in its discretion, deny the motion. See Dimensional Commc’n., 148

F. App’x at 85 (upholding trial court’s finding that the movant could not show “good cause”

because it was in possession of the facts underlying its proposed counterclaim well before the

deadline for amendment).

           B. Rule 16 Analysis

       In this Court’s estimation, Defendant has failed to demonstrate that it diligently pursued its

proposed amendments and, thus, has not demonstrated “good cause” for the Court to amend its

scheduling order. As an initial matter, the Court notes that Defendant’s motion to amend is

untimely because it was submitted almost two years after the period for amendment of pleadings

expired. As previously noted, the Court amended deadlines in the Pretrial Scheduling Order on

multiple occasions and not once did Defendant seek an extension of the time to file an amended

pleading. Because this motion is untimely, Defendant has the burden to demonstrate that it acted

diligently in presenting its additional policy-based separate defenses to the Court.

       The Court finds that Defendant’s argument in support of its claimed diligence is not

persuasive. Defendant contends that “significant discovery developments” have necessitated the

amendments it now seeks. ECF No. 52-1 at 9. To this point, Defendant argues that Plaintiff

provided an additional 7,000 pages of documents in its supplemental production, some of which

have never been produced. Defendant asserts that “[w]ithout this added information, the items

which comprise Lasermaster’s business personal property claim have been difficult to understand.”

ECF No. 31 at 6 (emphasis added). Given this qualification, the Court understands that

Defendant’s position is that it possessed some of the documents provided in Plaintiff’s

supplemental production and that it did have a basic understanding of the claims that it now seeks


                                                 6
to assert. Many courts have recognized that “[w]here . . . the party knows or is in possession of the

information that forms the basis of the later motion to amend at the outset of the litigation, the

party is presumptively not diligent.” Price v. Trans Union, LLC, 737 F.Supp.2d 276, 280, 2010

WL 3310241, at *2–3 (E.D.Pa. Aug. 17, 2010). Based on Defendant’s own declarations, it appears

to the Court that Defendant was in possession of the basic facts needed to assert, or at least to

promptly and carefully consider, its proposed amendments at the outset of the litigation and well

before the instant motion was filed.

       This conclusion is supported by the fact that Plaintiff provided 475 pages of documents in

its initial production and another 3,850 pages in its supplemental production on November 3, 2017.

ECF No 52-1 at 11. At least five months prior to Defendant filing the instant motion, it possessed

a total of 4,325 documents which is more than half of the supplemental documents that Defendant

alleges have “refined the Netherlands’ theories of the case and necessitated the amendments it now

seeks to make.” Id. at 9. Consequently, Defendant had several months after Plaintiff’s November

production in which it could have raised the concern over the possibility of the amendment it now

seeks. Defendant did not do so. Nor did Defendant raise any issues within the amendment deadline.

Thus, the foregoing establishes that Defendant failed to demonstrate that it exercised due diligence

in seeking the discovery it now claims to be essential to understanding the claims and defenses in

this matter. Since Defendant has failed to demonstrate good cause, the Court finds that Rule 16

requires denial of the motion to amend.

           C. Rule 15

       Because the Court has found that the amendments should be barred under Rule 16, the

Court need not address the application of Rule 15.




                                                 7
   III.      CONCLUSION AND ORDER

          The Court having considered the papers submitted pursuant to Fed. R. Civ. P. 78, and for

the reasons set forth above;

          IT IS on this 28th day of November, 2018,

          ORDERED that Defendant’s motion for leave to file an Amended Answer [ECF No. 52]

          is DENIED.

                                              s/James B. Clark, III
                                              HONORABLE JAMES B. CLARK, III
                                              UNITED STATES MAGISTRATE JUDGE




                                                 8
